

EXHIBIT 10.1




STEEL PARTNERS HOLDINGS L.P.


Amended & Restated 2018 Incentive Award Plan


Article 1
Establishment and Purpose


1.1 Establishment and Purpose of the Plan. The Steel Partners Holdings L.P.
Amended & Restated 2018 Incentive Plan (the “Plan”) has been adopted by Steel
Partners Holdings GP Inc., a Delaware corporation (the “General Partner”), the
general partner of Steel Partners Holdings, L.P., a Delaware limited partnership
(the “Partnership”). The purpose of the Plan is to promote the interests of the
General Partner, the Partnership and its unitholders by strengthening its
ability to attract, retain and motivate qualified individuals to serve as
Directors, Employees and Consultants (each as defined below).


1.2 Effective Date of the Plan. The Plan is effective as of the date the Plan is
approved by the Partnership’s unitholders (the “Effective Date”). The Plan will
be deemed to be approved by the unitholders if it receives the affirmative vote
of the holders of a majority of the units of the Partnership present or
represented and entitled to vote at a meeting duly held in accordance with the
applicable provisions of the Partnership’s Eight Amended and Restated Agreement
of Limited Partnership, as amended from time to time (the “Partnership
Agreement”).


1.3 Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate ten (10) years from the Effective Date. After the Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions.


Article 2
Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:


(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question, including
any subsidiary. As used herein, the term “control” means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise. As used herein, the term “subsidiary” means any
corporation, partnership, venture or other entity in which the Partnership
holds, directly or indirectly, a fifty percent (50%) or greater ownership
interest.


(b) “ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation — Stock Compensation, or any successor accounting standard.


(c) “Applicable Law” means any applicable law, including without limitation: (a)
provisions of the Code, the Securities Act, the Exchange Act and any rules or
regulations thereunder; (b) corporate, securities, tax or other laws, statutes,
rules, requirements or regulations, whether federal, state, local or foreign;
and (c) rules of any securities exchange or automated quotation system on which
the Units are listed, quoted or traded.


(d) “Award” means, individually or collectively, an Option, Unit Appreciation
Right, Restricted Unit, Phantom Unit, Substitute Award, Performance Award, or
Other Unit Based Award granted under the Plan and includes, as appropriate, any
tandem DERs granted with respect to an Award (other than a Restricted Unit or
Unit Award).


(e) “Award Agreement” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee which sets forth
the terms and conditions of an Award. An Award Agreement may be in any
electronic medium, may be limited to a notation on the books and records of the
Partnership and, with the approval of the Committee, need not be signed by a
representative of the Partnership or a Participant. In the event of any
inconsistency between the Plan and an Award Agreement, the terms of the Plan
shall govern.


(f) “Board” or “Board of Directors” means the Board of Directors of the General
Partner.


(g) “Cause” means a Participant’s (i) conviction of, or the entry of a plea of
guilty or no contest to, a felony or any other crime that causes the Partnership
or its Affiliates public disgrace or disrepute, or materially and adversely
1

--------------------------------------------------------------------------------



affects the Partnership’s or its Affiliates’ operations or financial performance
or the relationship the Partnership has with its customers, (ii) gross
negligence or willful misconduct with respect to the Partnership or any of its
Affiliates, including, without limitation fraud, embezzlement, theft or proven
dishonesty in the course of his or her employment or other service; (iii)
alcohol abuse or use of controlled drugs other than in accordance with a
physician’s prescription; (iv) refusal to perform any lawful, material
obligation or fulfill any duty (other than any duty or obligation of the type
described in clause (vi) below) to the Partnership or its Affiliates (other than
due to a Disability), which refusal, if curable, is not cured within fifteen
(15) days after delivery of written notice thereof; (v) material breach of any
agreement with or duty owed to the Partnership or any of its Affiliates, which
breach, if curable, is not cured within fifteen (15) days after the delivery of
written notice thereof; or (vi) any breach of any obligation or duty to the
Partnership or any of its Affiliates (whether arising by statute, common law or
agreement) relating to confidentiality, noncompetition, nonsolicitation or
proprietary rights. Notwithstanding the foregoing, if a Participant and the
Partnership (or any of its Affiliates) have entered into an employment
agreement, consulting agreement or other similar agreement that specifically
defines “cause,” then with respect to such Participant, “Cause” shall have the
meaning defined in that employment agreement, consulting agreement or other
agreement.


(h) “Change in Control” shall be deemed to have occurred if


(i) any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Partnership or any of its Affiliates, (B) any
trustee or other fiduciary holding securities under any employee benefit plan of
the Partnership or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) an entity owned,
directly or indirectly, by the unitholders of the Partnership in substantially
the same proportions as their ownership of Units) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, by
way of merger, consolidation, recapitalization, reorganization or otherwise, of
fifty percent (50%) or more of the total voting power of the then outstanding
voting securities of the General Partner or the Partnership; or


(ii) the General Partner or an Affiliate of the General Partner or an Affiliate
of the Partnership ceases to be the general partner of the Partnership; or


(iii) during any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of the General
Partner and any new Director whose election by the Board of Directors or
nomination for election by the General Partner’s stockholders was approved by a
vote of a majority of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or


(iv) the consummation of a merger or consolidation of the Partnership with any
other company, other than a merger or consolidation which would result in the
voting securities of the Partnership outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Partnership
or such surviving entity outstanding immediately after such merger or
consolidation; or


(v) the consummation of a plan of complete liquidation of the General Partner or
the Partnership or the sale or disposition by the General Partner or the
Partnership of all or substantially all the Partnership’s assets; or
(vi) any other event specified as a “Change in Control” in an applicable Award
Agreement.


Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or any portion of an Award) that provides for
the deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (i), (ii), (iii),
(iv), (v) or (vi) with respect to such Award (or portion thereof) shall only
constitute a Change in Control for purposes of the payment timing of such Award
if such transaction also constitutes a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5).


The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) shall be consistent with such regulation.


(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury Regulations promulgated thereunder.


2

--------------------------------------------------------------------------------



(j) “Committee” means the Compensation Committee of the Board or such other
committee designated by the Board to administer the Plan.


(k) “Consultant” means an individual (who is not an Employee) who renders
consulting or advisory services to the General Partner, the Partnership or any
of their respective Affiliates.


(l) “Director” means an individual who is a member of the Board or the board of
directors of an Affiliate of the General Partner or the Partnership who is not
an Employee or Consultant (other than in that individual’s capacity as a
Director).


(m) “Disability” means, unless otherwise determined by the Committee in the
applicable Award Agreement, absence of an Employee from work under the relevant
long term disability plan of the General Partner, Partnership or an Affiliate
thereof; provided, however, that for accelerated vesting upon the occurrence of
a disability, the Participant must be described in Section 22(e)(3) of the Code.
Notwithstanding the foregoing, for Awards subject to Section 409A of the Code,
Disability shall mean that a Participant is considered “disabled” under Section
409A(a)(2)(C)(i) or (ii) of the Code.


(n) “Distribution Equivalent Right” or “DER” means a contingent right, granted
alone or in tandem with a specific Award, to receive with respect to each Unit
subject to the Award an amount in cash, Units and/or Phantom Units, as
determined by the Committee in its sole discretion, equal in value to the
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.


(o) “Effective Date” has the meaning set forth in Section 1.2.


(p) “Employee” means any employee of the Partnership, the General Partner or any
of their Affiliates.


(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


(r) “Executive Chairman” means the then-current executive chairman of the
General Partner.


(s) “Exercise Price” means the price at which a Unit may be purchased by a
Participant pursuant to an Option or UAR, as determined by the Committee.


(t) “Fair Market Value” or “FMV” means, as of any date, the value of Units
determined as follows:


(i) If the Units are listed on one or more established stock exchanges or
national market systems, the Fair Market Value shall be the closing sales price
for such Units (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Units are listed on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the immediately preceding trading date such closing
sales price or closing bid was reported), as reported in The Wall Street Journal
or such other source as the Committee deems reliable;


(ii) If the Units are regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, the
Fair Market Value shall be the closing sales price for such Units as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a Unit shall be the
mean between the high bid and low asked prices for the Units on the date of
determination (or, if no such prices were reported on that date, on the last
date such prices were reported), as reported in The Wall Street Journal or such
other source as the Committee deems reliable; or


(iii) In the absence of an established market for the Units of the type
described in (a) and (b), above, the Fair Market Value thereof shall be
determined by the Committee in good faith using any reasonable method of
valuation, which method may be set forth with greater specificity in the Award
Agreement, (and, to the extent necessary or advisable, in a manner consistent
with Section 409A of the Code and Treas. Reg. Section 1.409A-1(b)(5)(iv)(B)),
which determination shall be conclusive and binding on all interested parties.
Such reasonable method may be determined by reference to (i) the placing price
of the latest private placement of the Units and the development of the
Partnership’s business operations and the general economic and market conditions
since such latest private placement; (ii) other third party transactions
involving the Units and the development of the Partnership’s business operation
and the general economic and market conditions since such sale; (iii) an
independent valuation of the Units (by a qualified valuation expert); or (iv)
such other methodologies or information as the Committee determines to be
indicative of Fair Market Value.


(u) “General Partner” has the meaning set forth in Section 1.1.


3

--------------------------------------------------------------------------------



(v) “Good Reason” means in connection with a Termination of Employment by a
Participant within two (2) years following a Change in Control, (a) a material
adverse alteration in the Participant’s position or in the nature or status of
the Participant’s responsibilities from those in effect immediately prior to the
Change in Control, or (b) any material reduction in the Participant’s base
salary rate or target annual bonus, in each case as in effect immediately prior
to the Change in Control, or (c) the relocation of the Participant’s principal
place of employment to a location that is more than fifty (50) miles from the
location where the Participant was principally employed at the time of the
Change in Control or materially increases the time of the Participant’s commute
as compared to the Participant’s commute at the time of the Change in Control
(except for required travel on the Partnership’s, General Partner’s, or their
Affiliate’s business to an extent substantially consistent with the
Participant’s customary business travel obligations in the ordinary course of
business prior to the Change in Control).


In order to invoke a Termination of Employment for Good Reason, a Participant
must provide written notice to the Partnership, General Partner, Affiliate
thereof, or the employer with respect to which the Participant is employed or
providing services of the existence of one or more of the conditions
constituting Good Reason within ninety (90) days following the Participant’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the
Partnership, General Partner, or Affiliate, as applicable, shall have thirty
(30) days following receipt of such written notice (the “Cure Period”) during
which it may remedy the condition. In the event that the Partnership, General
Partner, Affiliate, or the Employer fails to remedy the condition constituting
Good Reason during the applicable Cure Period, the Participant’s “separation
from service” (within the meaning of Section 409A of the Code) must occur, if at
all, within two (2) years following the event giving rise to Good Reason in
order for such termination as a result of such condition to constitute a
Termination of Employment for Good Reason.


(w) “Insider” means an Employee who is, on the relevant date, an officer,
director, or ten percent (10%) beneficial owner of the Partnership, as those
terms are defined under Section 16 of the Exchange Act.


(x)  “Option” means an option to purchase Units granted under the Plan.


(y) “Other Unit-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted pursuant to Article 8.


(z) “Participant” means a current or former Employee, Consultant, or Director
who, in any such case, holds an outstanding Award granted under the Plan.


(aa) “Partnership Agreement” has the meaning set forth in Section 1.2.


(bb) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more performance criteria will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.


(cc) “Performance Award” means a right granted to a Participant pursuant to
Article 8 to receive an Award based upon performance criteria specified by the
Committee.


(dd) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity (including
any “person” or “group” (as those terms are used in Section 13(d) or 14(d) of
the Exchange Act)).


(ee) “Phantom Unit” means a notional interest granted under the Plan which upon
vesting entitles the Participant to receive, at the time of settlement, a Unit
or an amount of cash equal to the Fair Market Value of a Unit, as determined by
the Committee in its sole discretion.


(ff) “Plan” has the meaning set forth in Article 1.


(gg) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) of the Exchange Act or any
successor rule or regulation thereto as in effect from time to time.


(hh) “Restriction Period” means the period when Restricted Units are subject to
a “substantial risk of forfeiture” within the meaning of Section 83 of the Code
(based on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 7.


(ii) “Restricted Unit” means an Award granted pursuant to Section 7.10 as to
which the Restriction Period has not lapsed.


4

--------------------------------------------------------------------------------



(jj) “SEC” means the Security and Exchange Commission, or any successor thereto.


(kk) “Substitute Award” means an award granted pursuant to Article 8 of the
Plan.


(ll) “Termination of Employment” or a similar reference means the event where
the Employee is no longer an Employee of the Partnership, the General Partner or
of any Affiliate thereof, including but not limited to where the employing
company ceases to be an Affiliate. With respect to any Participant who is not an
Employee, “Termination of Employment” shall mean cessation of the performance of
services. With respect to any Award that provides “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, “Termination of
Employment” shall mean a “separation from service” as defined under Section 409A
of the Code.


(mm) “Treasury Regulation” or “Treas. Reg.” means any regulation promulgated
under the Code, as such regulation may be amended from to time.


(nn) “Unit” or “Units” means a common unit or common units of the Partnership.


(oo) “Unit Appreciation Right” or “UAR” means a right granted pursuant to
Article 6 to receive a payment equal to the excess of the Fair Market Value of a
specified number of Units on the date the UAR is exercised over the Fair Market
Value on the date the UAR was granted as set forth in the applicable Award
Agreement.


(pp) “Unit Award” means a grant of a Unit that is not subject to a Restricted
Period.


(qq) “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.


(rr) “Withholding Taxes” has the meaning set forth in Section 13.1.


Article 3
Administration


3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist solely of two or more individuals, each of whom
qualifies as (a) a “non-employee director” within the meaning of Rule
16b-3(b)(3) of the Exchange Act or any successor rule or regulation thereto as
in effect from time to time, and (b) an “independent director” under the listing
requirements of the NYSE, or any similar rule or listing requirement that may be
applicable to the Partnership from time to time.


3.2 Authority of the Committee. The Committee shall have complete control over
the administration of the Plan and shall have the authority in its sole
discretion to (a) exercise all of the powers granted to it under the Plan, (b)
construe, interpret and implement the Plan, grant terms and grant notices, and
all Award Agreements, (c) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules governing its own operations, (d) make all
determinations necessary or advisable in administering the Plan, (e) correct any
defect, supply any omission and reconcile any inconsistency in the Plan, (f)
amend the Plan to reflect changes in applicable law (whether or not the rights
of the holder of any Award are adversely affected, unless otherwise provided by
the Committee), (g) grant Awards and determine who shall receive Awards, when
such Awards shall be granted and the terms and conditions of such Awards,
including, but not limited to, conditioning the exercise, vesting, payout or
other term of condition of an Award on the achievement of performance criteria,
(h) unless otherwise provided by the Committee, amend any outstanding Award in
any respect, not materially adverse to the Participant, including, without
limitation, to (1) accelerate the time or times at which the Award becomes
vested, unrestricted or may be exercised (and, in connection with such
acceleration, the Committee may provide that any Units acquired pursuant to such
Award shall be Restricted Units, which are subject to vesting, transfer,
forfeiture or repayment provisions similar to those in the Participant’s
underlying Award), (2) accelerate the time or times at which Units are delivered
under the Award (and, without limitation on the Committee’s rights, in
connection with such acceleration, the Committee may provide that any Units
delivered pursuant to such Award shall be Restricted Units, which are subject to
vesting, transfer, forfeiture or repayment provisions similar to those in the
Participant’s underlying Award), or (3) waive or amend any goals, restrictions
or conditions applicable to such Award, or impose new goals, restrictions and
(i) determine at any time whether, to what extent and under what circumstances
and method or methods (1) Awards may be (A) settled in cash, Units, other
securities, other Awards or other property (in which event, the Committee may
specify what other effects such settlement will have on the Participant’s
Award), (B) exercised or (C) canceled, forfeited or suspended, (2) Units, other
securities, cash, other Awards or other property and other amounts payable with
respect to an Award may be deferred either automatically or at the election of
the Participant or of the Committee, or (3) Awards may be settled by the
Partnership or Affiliates or any of its designees.


5

--------------------------------------------------------------------------------



3.3 Committee Decisions Final. The act or determination of a majority of the
Committee shall be the act or determination of the Committee and any decision
reduced to writing and signed by all of the members of the Committee shall be
fully effective as if it had been made by a majority at a meeting duly held. The
Committee may employ attorneys, consultants, accountants, agents, and other
persons, any of whom may be an Employee, and the Committee, the Partnership, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee pursuant to the provisions of the Plan and
all related orders or resolutions shall be final and binding upon the
Participants, the Partnership, and all other interested persons, including but
not limited to the Partnership, its unitholders, Employees, Participants, and
their estates and beneficiaries.


3.4 Delegation of Authority. The Board or Committee may from time to time
delegate to a committee of one or more members of the Board or the Executive
Chairman the authority to grant or amend Awards or to take other administrative
actions pursuant to this Article 3; provided, however, that in no event shall
the Executive Chairman be delegated the authority to grant Awards to, or amend
Awards held by, the following individuals: (a) individuals who are subject to
Section 16 of the Exchange Act, or (b) officers of the Partnership (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under the Partnership
Agreement, the General Partner’s Certificate of Incorporation, Bylaws and
Applicable Law. Any delegation hereunder shall be subject to the restrictions
and limits that the Board or Committee specifies at the time of such delegation
or that are otherwise included in the Partnership Agreement and the General
Partner’s Certificate of Incorporation and Bylaws, and the Board or Committee,
as applicable, may at any time rescind the authority so delegated or appoint a
new delegatee. At all times, the delegatee appointed under this Section 3.4
shall serve in such capacity at the pleasure of the Board or the Committee, as
applicable, and the Board or the Committee may abolish any committee at any time
and re-vest in itself any previously delegated authority.


3.5 Indemnification. To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Partnership and the General Partner from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Partnership
and the General Partner an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Partnership Agreement and the General Partner’s Certificate of
Incorporation and Bylaws, as a matter of law, or otherwise, or any power that
the Partnership may have to indemnify them or hold them harmless.


3.6 Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from Section
16(b) of the Exchange Act pursuant to Rule 16b-3 of the Exchange Act or another
applicable exemption (except for transactions acknowledged by the Participant in
writing to be non-exempt). Accordingly, if any provision of the Plan or any
Award Agreement does not comply with the requirements of Rule 16b-3 of the
Exchange Act or such other exemption as then applicable to any such transaction,
such provision shall be construed or deemed amended or inoperative to the extent
necessary to conform to the applicable requirements of Rule 16b-3 of the
Exchange Act so that such Participant shall avoid liability under Section 16(b)
of the Exchange Act (unless the Board or the Committee, as appropriate, has
expressly determined that the Plan or such Award should not comply with Rule
16b-3 of the Exchange Act).


Article 4
Units Subject to the Plan


4.1 Number of Units. Subject to adjustment as provided in Sections 4.2 and 4.3,
the aggregate number of Units which may be issued or transferred pursuant to
Awards under the Plan shall be one million (1,000,000) Units. Units issued
pursuant to the Plan may consist, in whole or in part, of newly issued Units,
Units in the open market, Units acquired from the Partnership, General Partner,
any of their Affiliates, or any other Person, or any combination of the
foregoing, as determined by the Committee in its discretion.


4.2 Unit Accounting. Without limiting the discretion of the Committee under this
section, the following rules will apply for purposes of the determination of the
number of Units available for grant under the Plan or compliance with the
foregoing limits:


(a) If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if Units acquired pursuant
to an Award subject to forfeiture are forfeited under the terms of the Plan or
the relevant Award, the Units allocable to the terminated portion of such Award
or such forfeited Units shall again be available for issuance under the Plan.
6

--------------------------------------------------------------------------------





(b) Units shall not be deemed to have been issued pursuant to the Plan with
respect to any portion of an Award that is settled in cash, other than an
Option.


(c) If the exercise price of an Option is paid by tender to the Partnership, or
attestation to the ownership, of Units owned by the Participant, or an Option is
settled without the payment of the exercise price, or the payment of taxes with
respect to any Award is settled by a net exercise, the number of Units available
for issuance under the Plan shall be reduced by the gross number of Units for
which the Option is exercised or the other Award has vested or been delivered.


4.3 Anti-Dilution Adjustments.


(a) Equity Restructuring. With respect to any “equity restructuring” event
(within the meaning of ASC Topic 718) that could result in an additional
compensation expense to the Company or the Partnership or any of their
Affiliates pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units covered by each outstanding Award and the
terms and conditions, including the exercise price and performance criteria (if
any), of such Award to equitably reflect such event and shall adjust the number
and type of Units (or other securities or property) with respect to which Awards
may be granted under the Plan after such event. With respect to any other
similar event that would not result in an ASC Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.


(b) Other Changes in Capitalization. In the event of any non-cash distribution,
Unit split, combination or exchange of Units, merger, consolidation or
distribution (other than normal cash distributions) of Partnership assets to
unitholders, or any other change affecting the Units of the Partnership, other
than an “equity restructuring,” the Committee may make equitable adjustments, if
any, to reflect such change with respect to (i) the aggregate number and kind of
Units that may be issued under the Plan; (ii) the number and kind of Units (or
other securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per Unit for any outstanding Awards under the Plan. The
Committee may make adjustments in the terms and conditions of, and the criteria
included in Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in this Section 4.3) affecting the
Partnership or the financial statements of the Partnership or of changes in
Applicable Laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. Adjustments under this Section 4.3 shall be consistent with
Section 409A of the Code, to the extent applicable, and adjustments pursuant to
the determination of the Committee shall be conclusive and binding on all
Participants under the Plan (and all other Persons).


4.4 Limitation on Number of Units Granted to Directors. Notwithstanding any
provision in the Plan to the contrary, the sum of the grant date fair value of
equity-based Awards and the amount of any cash-based Awards granted to a
Director during any calendar year shall not exceed five hundred thousand dollars
($500,000).


Article 5
Eligibility and Participation


5.1 General. Persons eligible to be designated as Participants in this Plan
include Employees, Consultants and Directors, as determined by the Committee;
provided, that an Employee, Consultant or Director must be an “employee” (within
the meaning of General Instruction A.1(a) to Form S-8) of the Partnership or a
parent or subsidiary of the Partnership to be eligible to receive such an Award
if such individual will be granted an Award that shall, or may, be settled in
Units.


5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible individuals, those to whom
Awards shall be granted and shall determine, in its sole discretion, the nature
of, any and all terms permissible by law, and the amount of each Award. In
making this determination, the Committee may consider any factors it deems
relevant, including without limitation, the office or position held by a
Participant or the Participant’s relationship to the Partnership, the
Participant’s degree of responsibility for and contribution to the growth and
success of the Partnership, the General Partnership or any Affiliate, and the
Participant’s length of service. No Employee, Consultant or Director shall have
the right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award.


5.3 Foreign Participants. In order to assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Committee may
approve such supplements to, or amendments,
7

--------------------------------------------------------------------------------



restatements, or alternative versions of, the Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of the Plan
as in effect for any other purpose; provided, however, that no such supplements,
amendments, restatements, or alternative versions shall increase the Unit
limitations contained in Section 4.1 of the Plan.


Article 6
Options and Unit Appreciation Rights


6.1 Grant of Options and UARs. Subject to the terms and provisions of the Plan,
Options and UARs may be granted to Participants in such number, and upon such
terms and conditions, and at any time and from time to time as shall be
determined by the Committee. The Committee shall have discretion in determining
the number of Units subject to Options and UARs granted to each Participant,
subject to the limitations set forth in this Article 6.


6.2 Award Agreement. Each Option and UAR grant shall be evidenced by an Award
Agreement that shall specify the terms and conditions of the Option or UAR,
including the Exercise Price, the maximum duration of the Option or UAR, the
number of Units to which the Option or UAR pertains, the conditions upon which
an Option or UAR shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
the Plan.


6.3 Exercise Price. Unless a greater Exercise Price is determined by the
Committee, except for Substitute Awards, the Exercise Price for each Option and
UAR awarded under this Plan shall be equal to one hundred percent (100%) of the
Fair Market Value of a Unit on the date the Option or UAR is granted.


6.4 Duration of Options and UARs. Each Option and UAR shall expire at such time
as the Committee shall determine at the time of grant (which duration may be
extended by the Committee); provided, however, that no Option or UAR shall be
exercisable later than the tenth (10th) anniversary date of its grant.


6.5 Vesting of Options and UARs. A grant of Options and UARs shall vest at such
times and under such terms and conditions as determined by the Committee
including, without limitation, suspension of a Participant’s vesting during all
or a portion of a Participant’s leave of absence. The Committee shall have the
right to accelerate the vesting of any Option and UAR.


6.6 Exercise of Options and UARS. Options and UARs granted under the Plan shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant. Exercises of Options and UARs may be
effected only on days and during the hours NYSE is open for regular trading. The
Partnership may change or limit the times or days Options and UARs may be
exercised. If an Option or UAR expires on a day or at a time when exercises are
not permitted, then the Option or UAR, as applicable, may be exercised no later
than the immediately preceding date and time that the Option or UAR was
exercisable.


An Option or UAR shall be exercised by providing notice to the designated agent
selected by the Partnership (if no such agent has been designated, then to the
Partnership), in the manner and form determined by the Committee, which notice
shall be irrevocable, setting forth the exact number of Units with respect to
which the Option or UAR is being exercised and including with such notice
payment of the Exercise Price, as applicable. When an Option or UAR has been
transferred, the Partnership or its designated agent may require appropriate
documentation that the person or persons exercising the Option or UAR, as
applicable, if other than the Participant, has the right to exercise the Option
or UAR. No Option or UAR may be exercised with respect to a fraction of a Unit.


6.7 Payment. Unless otherwise determined by the Committee, the Exercise Price
shall be paid in full at the time of exercise. No Units shall be issued or
transferred until full payment has been received or the next business day
thereafter, as determined by the Partnership. The Committee may, from time to
time, determine or modify the method or methods of exercising Options and UARs
or the manner in which the Exercise Price is to be paid. Unless otherwise
provided by the Committee in full or in part, to the extent permitted by
Applicable Law, payment may be made by any of the following:


(a) cash or certified or bank check;


(b) delivery of Units owned by the Participant duly endorsed for transfer to the
Partnership, with a Fair Market Value of such Units delivered on the date of
delivery equal to the Exercise Price (or portion thereof) due for the number of
Units being acquired;


(c) if the Partnership has designated a stockbroker to act as the Partnership’s
agent to process Option or UAR exercises, an Option or UAR may be exercised by
issuing an exercise notice together with instructions to such stockbroker
irrevocably instructing the stockbroker: (i) to immediately sell (which shall
include an exercise notice that becomes effective upon execution of a sale
order) a sufficient portion of the Units to be received from the Option or UAR
exercise to pay
8

--------------------------------------------------------------------------------



the Exercise Price of the Option or UAR being exercised and the required tax
withholding, and (ii) to deliver on the settlement date the portion of the
proceeds of the sale equal to the Exercise Price and tax withholding to the
Partnership. In the event the stockbroker sells any Units on behalf of a
Participant, the stockbroker shall be acting solely as the agent of the
Participant, and the Partnership disclaims any responsibility for the actions of
the stockbroker in making any such sales. However, if the Participant is an
Insider, then the instruction to the stockbroker to sell in the preceding
sentence is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act to the extent permitted by law. No Units shall be issued
until the settlement date and until the proceeds (equal to the Exercise Price
and tax withholding) are paid to the Partnership;


(d) at any time, the Committee may, in addition to or in lieu of the foregoing,
provide that an Option or UAR may be settled by “net exercise,” which shall mean
upon exercise of an Option or UAR, the Partnership may fully satisfy its
obligation under the Option or UAR by delivering that number of Units found by
taking the difference between (i) the Fair Market Value of the Units on the
exercise date, multiplied by the number of Options and/or UARs being exercised
and (ii) the total Exercise Price of the Options and/or UARs being exercised,
and dividing such difference by the Fair Market Value of the Units on the
exercise date; or


(e) any combination of the foregoing methods.


If payment is made by the delivery of Units, the value of the Units delivered
shall be equal to the then most recent Fair Market Value of the Units
established before the exercise of the Option or UAR. Restricted Units may not
be used to pay the Exercise Price. Notwithstanding any other provision of the
Plan to the contrary, no Participant who is a member of the Board or an
“executive officer” of the Partnership or General Partner shall be permitted to
pay the Exercise Price of an Option or UAR in any method which would violate
Section 13(h) of the Exchange Act.


6.8 Termination of Employment. Unless otherwise provided by the Committee, the
following limitations on exercise of Options and UARs shall apply upon
Termination of Employment:


(a) Termination by Death or Disability. In the event of the Participant’s
Termination of Employment by reason of death or Disability, all outstanding
Options and UARs granted to that Participant shall immediately vest as of the
date of Termination of Employment and may be exercised, if at all, no more than
12 months from the date of the Termination of Employment, unless the Options or
UARs, by their terms, expire earlier.


(b) Termination for Cause. In the event of the Participant’s Termination of
Employment by the Partnership for Cause, all outstanding Options and UARs held
by the Participant shall immediately be forfeited to the Partnership and no
additional exercise period shall be allowed, regardless of the vested status of
the Options and UARs.


(c) Other Termination of Employment. In the event of the Participant’s
Termination of Employment for any reason other than the reasons set forth in (a)
or (b), above:


(i) All outstanding Options and UARs which are vested as of the effective date
of Termination of Employment may be exercised, if at all, no more than five (5)
years from the date of Termination of Employment if the Participant is eligible
to retire, or three (3) months from the date of the Termination of Employment if
the Participant is not eligible to retire, as the case may be, unless in either
case the Options and UARs, by their terms, expire earlier; and


(ii) In the event of the death of the Participant after Termination of
Employment, this paragraph (c) shall still apply and not paragraph (a), above.


(d) Options and UARs not Vested at Termination. Except as provided in paragraph
(a) above or as otherwise provided by the Committee, all Options and UARs held
by the Participant which are not vested on or before the effective date of
Termination of Employment shall immediately be forfeited to the Partnership (and
the Units subject to such forfeited Options and UARs shall once again become
available for issuance under the Plan).


(e) Other Terms and Conditions. Notwithstanding the foregoing, the Committee
may, in its sole discretion, establish different, or waive, terms and conditions
pertaining to the effect of Termination of Employment on Options and UARs,
whether or not the Options and UARs are outstanding, but no such modification
shall shorten the terms of Options and UARs issued prior to such modification or
otherwise be materially adverse to the Participant.


6.9 Restrictions on Exercise and Transfer of Options and UARs. Except as
otherwise provided in a Participant’s Award Agreement or otherwise at any time
by the Committee:


(a) During the Participant’s lifetime, the Participant’s Options and UARs shall
be exercisable only by the Participant or by the Participant’s guardian or legal
representative. After the death of the Participant, except as otherwise
9

--------------------------------------------------------------------------------



provided by Article 9, an Option or UAR shall only be exercised by the holder
thereof (including, but not limited to, an executor or administrator of a
decedent’s estate) or his or her guardian or legal representative.


(b) No Option or UAR may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated except: (i) in the case of the Participant, only upon
the Participant’s death and in accordance with Article 9; and (ii) in the case
of any holder after the Participant’s death, only by will or by the laws of
descent and distribution; and (iii) pursuant to a domestic relations order. With
respect to those Options and UARs, if any, that are permitted to be transferred
to another Person, references in the Plan to exercise or payment of the Exercise
Price by the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee.


Article 7
Restricted Units and Phantom Units


7.1 Grant of Restricted Units. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Restricted Units to
Participants in such amounts, subject to the limitations in Article 4, and upon
such terms and conditions as the Committee shall determine. In addition to any
other terms and conditions imposed by the Committee, vesting of Restricted Units
may be conditioned upon the achievement of performance criteria.


7.2 Restricted Unit Agreement. The Committee may require, as a condition to
receiving a Restricted Unit Award, that the Participant enter into a Restricted
Unit Award Agreement, setting forth the terms and conditions of the Award. In
lieu of a Restricted Unit Award Agreement, the Committee may provide the terms
and conditions of an Award in a notice to the Participant of the Award, on the
Unit certificate representing the Restricted Unit, in the resolution approving
the Award, or in such other manner as it deems appropriate. If certificates
representing the Restricted Units are registered in the name of the Participant,
any certificates so issued shall be printed with an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award as
determined or authorized in the sole discretion of the Committee. Units recorded
in book-entry form shall be recorded with a notation referring to the terms,
conditions, and restrictions applicable to such Award as determined or
authorized in the sole discretion of the Committee. The Committee may require
that the unit certificates or book-entry registrations evidencing Restricted
Units be held in custody by a designated escrow agent (which may but need not be
the Partnership) until the restrictions thereon shall have lapsed, and that the
Participant deliver a unit power, endorsed in blank, relating to the Units
covered by such Award.


7.3 Transferability. Except as otherwise provided in this Article 7, and subject
to any additional terms in the grant thereof, Restricted Units granted herein
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until fully vested other than in accordance with Article 9 or
pursuant to a domestic relations order.


7.4 Restrictions. The Restricted Units shall be subject to such vesting terms,
including the achievement of performance criteria, as may be determined by the
Committee in accordance with Section 3.2. Unless otherwise provided by the
Committee, to the extent a Restricted Unit is subject to any condition to
vesting, if such condition or conditions are not satisfied by the time the
period for achieving such condition has expired, such Restricted Unit shall be
forfeited. The Committee may impose such other conditions and/or restrictions on
any Restricted Unit granted pursuant to the Plan as it may deem advisable
including but not limited to a requirement that Participants pay a stipulated
purchase price for each Restricted Unit and/or restrictions under applicable
Federal or state securities laws; and may legend the certificate representing a
Restricted Unit to give appropriate notice of such restrictions. The Committee
may also grant a Restricted Unit without any terms or conditions in the form of
a vested Unit Award.


The Partnership shall also have the right to retain the certificates
representing Restricted Units in the Partnership’s possession until such time as
the Restricted Units are fully vested and all conditions and/or restrictions
applicable to such Restricted Units have been satisfied.


7.5 Removal of Restrictions. Except as otherwise provided in this Article 7 or
otherwise provided in the grant thereof, Restricted Units covered by each
Restricted Unit grant made under the Plan shall become freely transferable by
the Participant after completion of all conditions to vesting, if any. However,
the Committee, in its sole discretion, but subject to Section 3.2, shall have
the right to immediately vest the Restricted Units and waive all or part of the
restrictions and conditions with regard to all or part of the Restricted Units
held by any Participant at any time.


7.6 Voting Rights and UDRs. Participants holding Restricted Units granted
hereunder may exercise full voting rights and, unless otherwise provided in an
Award Agreement, shall receive UDRs with respect to such Units. The Committee
may require UDRs, other than regular cash UDRs, paid to Participants with
respect to Restricted Units be subject to the same restrictions and conditions
as the Restricted Units with respect to which they were paid. If any such UDRs
are paid in Units, the Units shall automatically be subject to the same
restrictions and conditions as the Restricted Units with respect to which they
were paid. In addition, with respect to a Restricted Unit, UDRs shall only be
paid out to the extent that the Restricted Unit vests.
10

--------------------------------------------------------------------------------



Any cash UDRs and unit UDRs with respect to the Restricted Unit shall be
withheld by the Partnership for the Participant’s account, and interest may be
credited on the amount of the cash UDR withheld at a rate and subject to such
terms as determined by the Committee. The cash UDRs or unit UDRs so withheld by
the Committee and attributable to any particular Restricted Unit (and earnings
thereon, if applicable) shall be distributed to the Participant in cash or, at
the discretion of the Committee, in common Units having a Fair Market Value
equal to the amount of such UDRs, if applicable, upon the release of
restrictions on such Restricted Unit and, if such Restricted Unit is forfeited,
the Participant shall have no right to such UDRs.


7.7 Termination of Employment Due to Death or Disability. In the event of the
Participant’s Termination of Employment by reason of death or Disability, unless
otherwise determined by the Committee, all restrictions imposed on an
outstanding Restricted Unit held by the Participant shall immediately lapse and
the Restricted Unit shall immediately become fully vested as of the date of
Termination of Employment.


7.8 Termination of Employment for Other Reasons. Unless otherwise provided by
the Committee in accordance with Section 3.2, in the event of the Participant’s
Termination of Employment for any reason other than those specifically set forth
in Section 7.7 herein, all Restricted Units held by the Participant which are
not vested as of the effective date of Termination of Employment immediately
shall be forfeited and returned to the Partnership.


7.9 Phantom Units. In lieu of or in addition to Restricted Units, the Committee
may grant Phantom Units under such terms and conditions as shall be determined
by the Committee in accordance with Section 3.2. Phantom Units shall be subject
to the same terms and conditions under this Plan as Restricted Units except as
otherwise provided in this Plan or as otherwise provided by the Committee.
Except as otherwise provided by the Committee, the award shall be settled and
paid out promptly upon vesting (to the extent permitted by or exempt from
Section 409A of the Code), and the Participant holding such Phantom Units shall
receive, as determined by the Committee, Units (or cash equal to the Fair Market
Value of the number of Units as of the date the Award becomes payable) equal to
the number of such Phantom Units. Phantom Units shall not be transferable, shall
have no voting rights, and, unless otherwise determined by the Committee, shall
not receive distributions or DERs (which in any event shall only be paid out to
the extent that the Phantom Units vest). Upon a Participant’s Termination of
Employment due to death or Disability, the Committee will determine whether
there should be any acceleration of vesting.


Article 8
Other Types of Awards


8.1 Performance Awards. Any Participant selected by the Committee may be granted
one or more Performance Awards which shall be denominated in a number of Units
and which may be linked to any one or more specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.


Payment shall be made in a single lump sum as soon as reasonably practicable
following the end of the Performance Period, but not later than the fifteenth
(15th) day of the third (3rd) month following the end of the applicable
Performance Period. At the discretion of the Committee, Participants may be
entitled to receive any distributions declared with respect to Units which have
been earned in connection with grants of Performance Units which have been
earned but not yet distributed to Participants. The Committee may permit or, if
it so provides at grant require, a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Units that would otherwise be
due to such Participant by virtue of the satisfaction of any requirements or
goals with respect to Performance Units. If any such deferral election is
required or permitted, the Committee shall establish rules and procedures for
such payment deferrals in accordance with Section 409A of the Code.


8.2 Distribution Equivalent Rights.


(a) Any Participant selected by the Committee may be granted DERs based on
distributions on the Units that are subject to any Award, to be credited as of
distribution payment dates, during the period between the date the Award is
granted and the date the Award is exercised, vests or expires, as determined by
the Committee. Such DER shall be converted to cash or additional Units by such
formula and at such time and subject to such limitations as may be determined by
the Committee, in a matter consistent with the rules of Section 409A of the
Code. DERs granted with respect to Options or UARs shall be payable, with
respect to pre-exercise periods, regardless of whether such Option or UAR is
subsequently exercised. Notwithstanding the foregoing, DERs granted by the
Committee hereunder shall only be paid out to the extent that the Award vests.


8.3 Substitute Awards. Awards may be granted under the Plan in substitution for
similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership, or an Affiliate of the Partnership, of another entity or the assets
of another entity. Such Substitute Awards that are
11

--------------------------------------------------------------------------------



Options or Unit Appreciation Rights may have exercise prices less than the Fair
Market Value of a Unit on the date of the substitution if such substitution
complies with Section 409A of the Code and other Applicable Laws and exchange
rules.


8.4 Other Unit-Based Awards. Any Participant selected by the Committee may be
granted one or more Awards that provide Participants with Units or the right to
purchase Units or that have a value derived from the value of, or an exercise or
conversion privilege at a price related to, or that are otherwise payable in
Units and which may be linked to any one or more of specific performance
criteria determined appropriate by the Committee, in each case on a specified
date or dates or over any period or periods determined by the Committee. In
making such determinations, the Committee shall consider (among such other
factors as it deems relevant in light of the specific type of Award) the
contributions, responsibilities and other compensation of the particular
Participant.


8.5 Term. Except as otherwise provided herein, the term of any Performance
Award, DER, Deferred Unit Award, Substitute Award, or Other Unit-Based Award
shall be set by the Committee in its discretion.


8.6 Exercise or Purchase Price. The Committee may establish the exercise or
purchase price, if any, of any Performance Award, DER, Deferred Unit Award,
Substitute Award, or Other Unit-Based Award; provided, however, that such price
shall not be less than the Fair Market Value of a Unit on the date of grant,
unless otherwise permitted by Applicable Law.


8.7 Exercise Upon Termination of Employment or Service. A Performance Award,
DER, Deferred Unit Award, Substitute Award, or Other Unit-Based Award shall only
be exercisable or payable while the Participant is an Employee, Consultant or a
Director, as applicable; provided, however, that subject to Section 3.2, the
Committee in its sole and absolute discretion may provide that a Performance
Award, DER, Deferred Unit Award, Substitute Award, or Other Unit-Based Award may
be exercised or paid subsequent to a Termination of Employment without Cause. In
the event of the Termination of Employment of a Participant by the Partnership,
General Partner or an Affiliate thereof for Cause, all Awards under this Article
8 shall be forfeited by the Participant to the Partnership.


8.8 Form of Payment. Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Units or a combination of both, as
determined by the Committee.


8.9 Award Agreement. All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.


8.10 Nontransferability. Unless otherwise provided by the Committee, all Awards
under this Article 8 may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than in accordance with Article 9 or
pursuant to a domestic relations order.


Article 9
Beneficiary Designation


Notwithstanding Sections 6.9, 7.3, 7.9 and 8.10, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than fifty percent (50%)
of the Participant’s interest in the Award shall not be effective without the
prior written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.


Article 10
Employee Matters


10.1 Limitation of Rights in Units. A Participant shall not be deemed for any
purpose to be a unitholder of the Partnership with respect to any of the Units
subject to an Award, unless and until Units shall have been issued therefor and
delivered to the Participant or his agent. Any Unit to be issued pursuant to an
Award granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the Partnership
Agreement.


10.2 Employment Not Guaranteed. Nothing in the Plan shall interfere with or
limit in any way the right of the Partnership, the General Partner, or any
Affiliate thereof, to terminate any Participant’s employment at any time, nor
confer
12

--------------------------------------------------------------------------------



upon any Participant any right to continue in the employ of the Partnership, the
General Partner, or any Affiliate thereof, subject to the terms of any separate
employment, consulting agreement, provision of law, partnership agreement,
corporate articles or by-laws to the contrary, at any time to terminate such
employment or consulting agreement or to increase or decrease, or otherwise
adjust, the other terms and conditions of the recipient’s employment or other
association with the Partnership, the General Partner, or any Affiliate thereof.


Article 11
Change in Control


11.1 Vesting Upon Change in Control. For the avoidance of doubt, the Committee
may not accelerate the vesting and exercisability (as applicable) of any
outstanding Awards, in whole or in part, solely upon the occurrence of a Change
in Control except as provided in this Section 11.1 and/or Section 12.5. In the
event of a Change in Control after the date of the adoption of the Plan, then:


(a) to the extent an outstanding Award subject solely to time-based vesting is
not assumed or replaced by a comparable Award referencing shares of the capital
units or stock of the successor entity or its “parent corporation” (as defined
in Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) which is publicly traded on a national stock
exchange or quotation system, as determined by the Committee in its sole
discretion, with appropriate adjustments as to the number and kinds of units and
the exercise prices, if applicable, then any outstanding Award subject solely to
time-based vesting then held by Participants that is unexercisable, unvested or
still subject to restrictions or forfeiture shall, in each case as specified by
the Committee in the applicable Award Agreement or otherwise, be deemed
exercisable or otherwise vested, as the case may be, as of immediately prior to
such Change in Control;


(b) all Awards that vest subject to the achievement of any performance goal,
target performance level, or similar performance-related requirement shall, in
each case as specified by the Committee in the applicable Award Agreement or
otherwise, either (A) be canceled and terminated without any payment or
consideration therefor; or (B) automatically vest based on: (1) actual
achievement of any applicable performance goals through the date of the Change
in Control, as determined by the Committee in its sole discretion; or (2)
achievement of target performance levels (or the greater of actual achievement
of any applicable performance goals through the date of the Change in Control,
as determined by the Committee in its sole discretion, and target performance
levels); provided that in the case of vesting based on target performance levels
such Awards shall also be prorated based on the portion of the Performance
Period elapsed prior to the Change in Control; and, in the case of this clause
(B), shall be paid at the earliest time permitted under the terms of the
applicable agreement, plan or arrangement that will not trigger a tax or penalty
under Section 409A of the Code, as determined by the Committee;


(c) to the extent that an outstanding Award is vested and/or exercisable at the
time of the Change in Control (including under Section 11.1(a), Section 11.1(b)
and/or Section 11.2), the Committee may cancel all such outstanding Options or
UARs in exchange for a cash payment in an amount equal to the excess, if any, of
the Fair Market Value of the Units underlying the unexercised portion of such
Option or UAR as of the date of the Change in Control over the Exercise Price of
such portion, provided that any Option or UAR with an Exercise Price that equals
or exceeds the Fair Market Value of a Unit on the date of such Change in Control
shall be cancelled with no payment due the Participant; and


(d) each outstanding Award that is assumed in connection with a Change in
Control, or is otherwise to continue in effect subsequent to the Change in
Control, will be appropriately adjusted, immediately after the Change in
Control, as to the number and class of securities and other relevant terms in
accordance with Section 4.3.


11.2 Termination of Employment Upon Change in Control. Unless the Committee
provides otherwise, upon a Participant’s Termination of Employment (i) by the
Partnership, the General Partner, any of their Affiliates or the successor or
surviving entity without Cause, or (ii) by the Participant for Good Reason
(including the Termination of Employment of the Participant if he or she is
employed by an Affiliate of the Partnership or an Affiliate of the General
Partner at the time the Partnership or General Partner sells or otherwise
divests itself of such Affiliate) on or within two (2) years following a Change
in Control, all outstanding Awards shall immediately become fully vested and
exercisable; provided that Phantom Units shall be settled in accordance with the
terms of the grant without regard to the Change in Control unless the Change in
Control constitutes a “change in control event” within the meaning of Section
409A of the Code and such Termination of Employment occurs within two (2) years
following such Change in Control, in which case the Phantom Units shall be
settled and paid out with such Termination of Employment.
Article 12
Amendment, Modification, and Termination


12.1 Amendment, Modification, and Termination of the Plan. At any time and from
time to time, the Board may amend, modify, alter, suspend, discontinue or
terminate the Plan, in whole or in part; provided, however, that (a) to the
extent necessary and desirable to comply with Applicable Law, any regulation, or
stock exchange rule, the Partnership shall obtain
13

--------------------------------------------------------------------------------



unitholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) unitholder approval is required for any amendment to the
Plan that (i) increases the number of Units available under the Plan (other than
any adjustment as provided by Section 4.3), or (ii) permits the Committee to
grant Options with an Exercise Price that is below Fair Market Value on the date
of grant, or (iii) permits the Committee to extend the exercise period for an
Option beyond ten (10) years from the date of grant, or (iv) results in a
material increase in benefits or a change in eligibility requirements, or (v)
changes the granting entity or (vi) changes the type of units.


12.2 Amendment of Awards. Subject to Section 4.3, at any time and from time to
time, the Committee may amend the terms of any one or more outstanding Awards,
provided that the Award as amended is consistent with the terms of the Plan or
if necessary or advisable for the purpose of conforming the Plan or an Award
Agreement to any present or future law relating to plans of this or similar
nature (including, without limitation, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder. Notwithstanding
any provision in this Plan to the contrary, absent approval of the unitholders
of the Partnership, no Option may be amended to reduce the per unit Exercise
Price of the units subject to such Option below the per unit exercise price as
of the date the Option is granted and, except as permitted by Section 4.3, no
Option may be granted in exchange for, or in connection with, the cancellation
or surrender of an Option having a higher per unit Exercise Price.


12.3 Awards Previously Granted. No termination, amendment, or modification of
the Plan or any Award (other than Performance Awards) shall adversely affect in
any material way any Award previously granted under the Plan, without the
written consent of the Participant holding such Award; provided, however, that
any such modification made for the purpose of complying with Section 409A of the
Code may be made by the Partnership without the consent of any Participant.


12.4 Repricing and Backdating Prohibited. Notwithstanding anything in this Plan
to the contrary, except as provided under Section 4.3 and Section 12.1, neither
the Committee nor any other person may (i) amend the terms of outstanding
Options or UARs to reduce the exercise or grant price of such outstanding
Options or UARs; (ii) cancel outstanding Options or UARs in exchange for Options
or UARs with an exercise or grant price that is less than the exercise price of
the original Options or UARs; or (iii) cancel outstanding Options or UARs with
an exercise or grant price above the current Unit price in exchange for cash or
other securities. In addition, the Committee may not make a grant of an Option
or UAR with a grant date that is effective prior to the date the Committee takes
action to approve such Award.


12.5 Cancellation and Termination of Awards. The Committee may, in connection
with any merger, consolidation, unit exchange or other transaction entered into
by the Partnership in good faith, determine that any outstanding Awards granted
under the Plan, whether or not vested, will be canceled and terminated and that
in connection with such cancellation and termination the holder of such Award
may receive for each Unit subject to such Award a cash payment (or the delivery
of units, other securities or a combination of cash, units and securities
equivalent to such cash payment) equal to the difference, if any, between the
amount determined by the Committee to be the Fair Market Value of the Units and
the purchase price per Unit (if any) under the Award multiplied by the number of
Units subject to such Award; provided that if such product is zero or less or to
the extent that the Award is not then exercisable, the Award will be canceled
and terminated without payment therefor.


12.6 Delay in Payment. To the extent required in order to avoid the imposition
of any interest and/or additional tax under Section 409A(a)(1)(B) of the Code,
any amount that is considered deferred compensation under the Plan or Agreement
and that is required to be postponed pursuant to Section 409A of the Code,
following the a Participant’s Termination of Employment shall be delayed for six
(6) months if a Participant is deemed to be a “specified employee” as defined in
Section 409A(a)(2)(i)(B) of the Code; provided that, if the Participant dies
during the postponement period prior to the payment of the postponed amount, the
amounts withheld on account of Section 409A of the Code shall be paid to the
executor or administrator of the decedent’s estate within 60 days following the
date of his death. A “Specified Employee” means any Participant who is a “key
employee” (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof), as determined by the Partnership in accordance with its uniform
policy with respect to all arrangements subject to Section 409A of the Code,
based upon the twelve (12) month period ending on each December 31st (such
twelve (12) month period is referred to below as the “identification period”).
All Participants who are determined to be key employees under Section 416(i) of
the Code (without regard to paragraph five (5) thereof) during the
identification period shall be treated as Specified Employees for purposes of
the Plan during the twelve (12) month period that begins on the first day of the
fourth (4th) month following the close of such identification period.


Article 13
Withholding


13.1 Tax Withholding. Unless otherwise provided by the Committee, the
Partnership shall deduct or withhold any amount needed to satisfy any foreign,
federal, state, or local tax (including but not limited to the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising or as a result of this Plan (“Withholding Taxes”).
14

--------------------------------------------------------------------------------





13.2 Unit Withholding. Unless otherwise provided by the Committee, upon the
exercise of Options, the lapse of restrictions on Restricted Units, the vesting
of Phantom Units, the distribution of Performance Awards in the form of Units,
or any other taxable event hereunder involving the transfer of Units to a
Participant, the Partnership shall withhold Units equal in value, using the Fair
Market Value on the date determined by the Partnership to be used to value the
Units for tax purposes, to the Withholding Taxes applicable to such transaction.


Any fractional Unit payable to a Participant shall be withheld as additional
Federal withholding, or, at the option of the Partnership, paid in cash to the
Participant.


Unless otherwise determined by the Committee, when the method of payment for the
Exercise Price is from the sale by a stockbroker pursuant to Section 6.8(c),
herein, of the Unit acquired through the Option exercise, then the tax
withholding shall be satisfied out of the proceeds. For administrative purposes
in determining the amount of taxes due, the sale price of such Unit shall be
deemed to be the Fair Market Value of the Unit.


If permitted by the Committee, prior to the end of any Performance Period, a
Participant may elect to have a greater amount of Units withheld from the
distribution of a Performance Award to pay withholding taxes; provided, however,
the Committee may prohibit or limit any individual election or all such
elections at any time (and further provided that such election to so withhold
shall not exceed the maximum statutory tax rate prevailing in the
jurisdiction(s) applicable to a participant with respect to the tax potentially
due on account of such Performance Award).


Alternatively, or in combination with the foregoing, the Committee may require
Withholding Taxes to be paid in cash by the Participant or by the sale of a
portion of the Units being distributed in connection with an Award, or by a
combination thereof.


The withholding of taxes is intended to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act to the extent permitted by law.


Article 14
Successors


All obligations of the Partnership under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Partnership, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Partnership.


Article 15
General Provisions


15.1 No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Units or
whether such fractional Units or any rights thereto shall be forfeited or
otherwise eliminated.


15.2 Reservation of Units. The Partnership shall at all times during the term of
the Plan and any outstanding Awards granted hereunder reserve or otherwise keep
available such number of Units as will be sufficient to satisfy the requirements
of the Plan (if then in effect) and the Awards and shall pay all fees and
expenses necessarily incurred by the Partnership in connection therewith.


15.3 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation, and the Plan is not intended to
constitute a plan subject to the provisions of The Employee Retirement Income
Security Act of 1974 (“ERISA”). With respect to any payments not yet made to a
Participant by the Partnership, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Partnership. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Units or payments with respect to Options, UARs and other Awards
hereunder, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.


15.4 Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the unitholders of the Partnership shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including without
limitation, the granting of unit options and restricted units other than under
the Plan, and such arrangements may be either applicable generally or only in
specific cases.


15

--------------------------------------------------------------------------------



15.5 Investment Representations. The Partnership shall be under no obligation to
issue any units covered by any Award unless the units to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act or the Participant shall have made such written representations
to the Partnership (upon which the Partnership believes it may reasonably rely)
as the Partnership may deem necessary or appropriate for purposes of confirming
that the issuance of such units will be exempt from the registration
requirements of that Securities Act and any applicable state securities laws and
otherwise in compliance with all Applicable Law, rules and regulations,
including, but not limited to, that the Participant is acquiring the units for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such units.


15.6 Registration. If the Partnership shall deem it necessary or desirable to
register under the Securities Act or other applicable statutes any Units issued
or to be issued pursuant to Awards granted under the Plan, or to qualify any
such Units for exemption from the Securities Act or other applicable statutes,
then the Partnership shall take such action at its own expense. The Partnership
may require from each recipient of an Award, or each holder of Units acquired
pursuant to the Plan, such information in writing for use in any registration
statement, prospectus, preliminary prospectus or offering circular as is
reasonably necessary for that purpose and may require reasonable indemnity to
the Partnership and its officers and directors from that holder against all
losses, claims, damage and liabilities arising from use of the information so
furnished and caused by any untrue statement of any material fact therein or
caused by the omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made. In addition, the Partnership may
require of any such person that he or she agree that, without the prior written
consent of the Partnership or the managing underwriter in any public offering of
Units, he or she will not sell, make any short sale of, loan, grant any option
for the purchase of, pledge or otherwise encumber, or otherwise dispose of, any
Units during the 180 day period commencing on the effective date of the
registration statement relating to the underwritten public offering of
securities. Without limiting the generality of the foregoing provisions of this
Section 15.6, if in connection with any underwritten public offering of
securities of the Partnership the managing underwriter of such offering requires
that the Partnership’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of Units acquired pursuant to the
Plan (regardless of whether such person has complied or complies with the
provisions of clause (b) below) shall be bound by, and shall be deemed to have
agreed to, the same lock-up terms as those to which the Partnership’s directors
and officers are required to adhere; and (b) at the request of the Partnership
or such managing underwriter, each such person shall execute and deliver a
lock-up agreement in form and substance equivalent to that which is required to
be executed by the Partnership’s directors and officers.


15.7 Placement of Legends, Stop Orders, etc. Each Unit to be issued pursuant to
an Award granted under the Plan may bear a reference to any applicable
restriction under the Plan, the terms of the Award and to the fact that no
registration statement has been filed with the Securities and Exchange
Commission in respect to such Unit. All Units or other securities delivered
under the Plan shall be subject to such unit transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of any stock exchange upon which the Units are then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any certificates or recorded in
connection with book-entry accounts representing the units to make appropriate
reference to such restrictions.


15.8 Uncertificated Units. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Units, the transfer of such Units may be
effected on a noncertificated basis, to the extent not prohibited by Applicable
Law.


15.9 Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to unitholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.


15.10 No Requirement for Uniformity. There is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant and may be
made selectively among Participants, whether or not such Participants are
similarly situated.


15.11 Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan.
Awards granted in addition to, in substitution for, or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards. If an Award is granted in substitution or exchange
for another Award, the Committee shall require the surrender of such other Award
in consideration for the grant of the new Award. Awards under the Plan may be
granted in lieu of cash compensation, in which the value of Units subject to the
Award is equivalent in value to the cash compensation, or in which the exercise
price, grant price, or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Units minus
the value of the cash compensation surrendered. Awards granted pursuant to the
preceding sentence shall be designed, awarded and settled in a manner that does
not result in additional taxes under Section 409A.
16

--------------------------------------------------------------------------------





Article 16
Legal Construction


16.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


16.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


16.3 Requirements of Law. The granting of Awards and the issuance of Units under
the Plan shall be subject to Applicable Law and to such approvals by any
governmental agencies or national securities exchanges as may be required.


16.4 Errors. At any time the Partnership may correct any error made under the
Plan without prejudice to the Partnership. Such corrections may include, among
other things, changing or revoking an issuance of an Award.


16.5 Elections and Notices. Notwithstanding anything to the contrary contained
in this Plan, all elections and notices of every kind shall be made on forms
prepared by the Partnership or the General Counsel, Secretary or Assistant
Secretary, or their respective delegates or shall be made in such other manner
as permitted or required by the Partnership or the General Counsel, Secretary or
Assistant Secretary, or their respective delegates, including but not limited to
elections or notices through electronic means, over the Internet or otherwise.
An election shall be deemed made when received by the Partnership (or its
designated agent, but only in cases where the designated agent has been
appointed for the purpose of receiving such election), which may waive any
defects in form. The Partnership may limit the time an election may be made in
advance of any deadline.


Where any notice or filing required or permitted to be given to the Partnership
under the Plan, it shall be delivered to the principal office of the
Partnership, directed to the attention of the General Counsel of the Partnership
or his or her successor. Such notice shall be deemed given on the date of
delivery.


Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
the Partnership or, at the option of the Partnership, to the Participant’s
e-mail address as shown on the records of the Partnership.


It is the Participant’s responsibility to ensure that the Participant’s
addresses are kept up to date on the records of the Partnership. In the case of
notices affecting multiple Participants, the notices may be given by general
distribution at the Participants’ work locations.


16.6 Governing Law. To the extent not preempted by Federal law, the Plan, and
all awards and agreements hereunder, and any and all disputes in connection
therewith, shall be governed by and construed in accordance with the substantive
laws of the State of Delaware, without regard to conflict or choice of law
principles which might otherwise refer the construction, interpretation or
enforceability of this Plan to the substantive law of another jurisdiction.


16.7 Venue. The Partnership and the Participant to whom an award under this Plan
is granted, for themselves and their successors and assigns, irrevocably submit
to the exclusive and sole jurisdiction and venue of the state or federal courts
located in Delaware with respect to any and all disputes arising out of or
relating to this Plan, the subject matter of this Plan or any awards under this
Plan, including but not limited to any disputes arising out of or relating to
the interpretation and enforceability of any awards or the terms and conditions
of this Plan. To achieve certainty regarding the appropriate forum in which to
prosecute and defend actions arising out of or relating to this Plan, and to
ensure consistency in application and interpretation of the Governing Law to the
Plan, the parties agree that (a) sole and exclusive appropriate venue for any
such action shall be an appropriate state or federal court located in Delaware,
and no other, (b) all claims with respect to any such action shall be heard and
determined exclusively in such Delaware court, and no other, (c) such Delaware
court shall have sole and exclusive jurisdiction over the person of such parties
and over the subject matter of any dispute relating hereto and (d) that the
parties waive any and all objections and defenses to bringing any such action
before such Delaware court, including but not limited to those relating to lack
of personal jurisdiction, improper venue or forum non conveniens.


16.8 409A Compliance. Awards under the Plan may be structured to be exempt from
or be subject to Section 409A of the Code. To the extent that Awards granted
under the Plan are subject to Section 409A of the Code, the Plan will be
construed and administered in a manner that enables the Plan and such Awards to
comply with the provisions of Section 409A of the Code. The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code. With respect to an Award that constitutes a
17

--------------------------------------------------------------------------------



deferral of compensation subject to Section 409A of the Code: (i) if any amount
is payable under such Award upon a termination of service, a termination of
service will be treated as having occurred only at such time the Participant has
experienced a “separation from service” as such term is defined for purposes of
Section 409A of the Code; (ii) if any amount is payable under such Award upon a
disability, a disability will be treated as having occurred only at such time
the Participant has experienced a “disability” as such term is defined for
purposes of Section 409A of the Code; (iii) if any amount is payable under such
Award on account of the occurrence of a Change in Control, a Change in Control
will be treated as having occurred only at such time a “change in the ownership
or effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” has occurred as such terms are defined
for purposes of Section 409A of the Code, (iv) if any amount becomes payable
under such Award on account of a Participant’s separation from service at such
time as the Participant is a “specified employee” within the meaning of Section
409A of the Code, then no payment shall be made, except as permitted under
Section 409A of the Code, prior to the first business day after the earlier of
(y) the date that is six months after the date of the Participant’s separation
from service or (z) the Participant’s death, (v) any right to receive any
installment payments under this Plan shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment, and (vi) no
amendment to or payment under such Award will be made except and only to the
extent permitted under Section 409A of the Code.


Notwithstanding the foregoing, the tax treatment of the benefits provided under
the Plan or any Award Agreement is not warranted or guaranteed, and in no event
shall the Partnership be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.


16.9 No Obligation to Notify. The Partnership shall have no duty or obligation
to any holder of an Option to advise such holder as to the time or manner of
exercising such Option. Furthermore, the Partnership shall have no duty or
obligation to warn or otherwise advise such holder of a pending transaction or
expiration of an Option or a possible period in which the Option may not be
exercised. The Partnership has no duty or obligation to minimize the tax
consequences of an Option to the holder of such Option.


Adopted: May 18, 2020
18